SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO § 240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO § 240.13d-2(a) UNDER THE SECURITIES EXCHANGE ACT OF 1934 BLACKBOARD INC. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) Robert P. Connolly Senior Managing Director and General Counsel BlackRock Inc. 55 East 52nd Street New York, NY 10022 (212) 810-5300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 30, 2011 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [X] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See § 240.13d-7 for other parties to whom copies are to be sent. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 090135502 Page 2 of 6 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) BLACKROCK, INC. (TIN: 32-0174431) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO - Funds of investment advisory clients. 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.1% 14 TYPE OF REPORTING PERSON HC Page 3 of 6 Item 1. Security and Issuer This Schedule 13D (the “Schedule”) relates to the common stock, par value $0.01 per share (“Common Stock”) of BlackBoard Inc., a Delaware corporation (the “Issuer”). The principal executive offices of the Issuer are located at 650 Massachusetts Ave, N.W., Washington D.C. 20001. Item 2.Identity and Background This Schedule 13D is being filed by BlackRock Inc. (the “Reporting Person”).The Reporting Person is a Delaware corporation that, through its subsidiaries, provides diversified investment management directly and indirectly through various investment products to institutions, intermediaries and individual investors. Investment management services primarily consist of the management of equity, fixed income, multi-asset class, alternative investment and cash management products. The Reporting Person, through its subsidiaries, offers its investment products in a variety of accounts, including open-end and closed-end mutual funds, iShares® exchange-traded funds, collective investment trusts and separate accounts. In addition, the Reporting Person, through its subsidiaries, provides market risk management, financial markets advisory and enterprise investment system services to a broad base of clients. Financial markets advisory services include valuation services relating to illiquid securities, dispositions and workout assignments (including long-term portfolio liquidation assignments), risk management and strategic planning and execution.The principal office and business address of the Reporting Person is 55 East 52nd Street, New York, NY 10022. Certain of the securities reported herein were previously included in a statement on Schedule 13G filed by the Reporting Person on February 3, 2011.Although the Reporting Person does not believe it is required to file a Schedule 13D pursuant to Rule 13d-1 under the Securities Exchange Act of 1934 because the investment intent of neither the Reporting Person nor its subsidiaries that may be deemed to beneficially own the shares of Common Stock to which this Schedule relates has changed such that the Reporting Person would cease to be permitted to make use of Schedule 13G, the Reporting Person is voluntarily filing this Schedule because certain of its affiliates entered into the transaction described in Item 4 below. (a) – (c) and (f) For information required by Instruction C to Schedule 13D with respect to the officers and directors of the Reporting Person (collectively, the “Covered Persons”), reference is made to Schedule A annexed hereto and incorporated herein by reference. (d) During the last five years, neither the Reporting Person or its subsidiaries nor, to the knowledge of the Reporting Person, any of the Covered Persons has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the last five years, neither the Reporting Person or its subsidiaries nor, to the knowledge of the Reporting Person, any of the Covered Persons was a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Neither the present filing nor anything contained herein shall be construed as an admission that the Reporting Person constitutes a “person” for any purposes other than Section 13(d) of the Securities Exchange Act of 1934. Item 3. Source and Amount of Funds or Other Consideration The aggregate purchase price of the 2,144,958 shares beneficially owned by the Reporting Person is $82,124,820. The shares were acquired with available funds of the applicable accounts for which certain of the Reporting Person’s subsidiaries act as investment advisers. Item 4. Purpose of Transaction All of the shares of Common Stock were acquired for investment purposes by funds and accounts for which certain of the Reporting Person’s subsidiaries act as investment advisers. CUSIP No. 090135502 Page 4 of 6 On June 30, 2011, Portfolio Administration & Management Ltd. (“PAM”), a subsidiary of the Reporting Person, entered into an Equity Commitment Letter Agreement (the “Commitment Letter”), with Providence Equity Partners VI L.P. and Providence Equity Partners VI-A L.P. on behalf of certain funds and an account managed by subsidiaries of the Reporting Person.Pursuant to the Commitment Letter, PAM on behalf of such funds and account irrevocably committed, on the terms and subject to the conditions set forth therein, to purchase, with funds to be provided by such funds and account, $45 million dollars of equity interests in Bulldog Super Holdco, LLC, a Delaware limited liability company (“Holdco”), solely for the purpose of funding, and to the extent necessary to fund, a portion of the merger consideration payable by Bulldog Holdings, LLC, a Delaware limited liability company and wholly owned subsidiary of Holdco (“Parent”), in accordance with an Agreement and Plan of Merger (the “Merger Agreement”) dated as of June 30, 2011 among the Issuer, Parent and Bulldog Acquisition Sub, Inc., a Delaware corporation and wholly owned subsidiary of Parent (“Acquisition Sub”) in an amount not to exceed the Per Share Amount as set forth in the Merger Agreement and related fees and expenses.The Merger Agreement provides that Acquisition Sub will merge with and into the Issuer (the “Merger”) on the terms and subject to the conditions set forth therein, with the Issuer surviving the Merger as a wholly owned subsidiary of Parent, and the Common Stock of the Issuer issued and outstanding immediately prior to the effectiveness of the Merger being converted into the right to receive $45.00 per share in cash, without interest. The Merger Agreement provides for various closing conditions including approval of a majority of the outstanding shares of Common Stock of the Issuer, regulatory approvals and other closing conditions.Upon closing, the Issuer will become a privately held company and the Common Stock will cease to be listed on the NASDAQ Global Select Market. PAM’s entry into the Commitment Letter on behalf of certain funds and an account managed by subsidiaries of the Reporting Person will not have an impact on the Reporting Person’s subsidiaries’ exercise of investment or voting power with respect to the shares of Common Stock to which this Schedule relates. Except as set forth in this Schedule, the Reporting Person has no present plans or proposals that relate to or would result in any of the actions described in Item 4(a) through (j) of Schedule 13D under Rule 13d-1(d).The Reporting Person expects each of its advisory subsidiaries to evaluate on a continuing basis its client accounts’ investment in the Issuer and that each such subsidiary may from time to time acquire or dispose of shares of Common Stock or other securities of the Issuer on behalf of such client accounts.Any acquisitions or dispositions will depend upon (i) the price and availability of the Issuer's securities; (ii) subsequent developments concerning the Issuer's business and prospects and the industry in which the Issuer operates; (iii) the Reporting Person’s advisory subsidiaries’ general investment policies with respect to the applicable accounts managed by the Reporting Person’s advisory subsidiaries; (iv) other investment and business opportunities available to the Reporting Person's advisorysubsidiaries on behalf of their clients; (v) general market and economic conditions; (vi) tax considerations and (vii) such other factors as the Reporting Person’s advisorysubsidiaries may consider relevant.Any such acquisitions or dispositions may be made, subject to applicable law, in open market transactions or privately negotiated transactions. Item 5. Interest in Securities of the Issuer (a) − (b) The responses of the Reporting Person to Rows (7) through (11) of the cover page of this Schedule are incorporated herein by reference. The shares of Common Stock beneficially owned by the Reporting Person include shares of Common Stock beneficially owned by subsidiaries of the Reporting Person including BlackRock Institutional Trust Company, N.A., BlackRock Fund Advisors, BlackRock Advisors, LLC, BlackRock Investment Management, LLC, BlackRock (Luxembourg) S.A., BlackRock International Limited, BlackRock Japan Co. Ltd., BlackRock Asset Management Canada Limited and BlackRock Asset Management Australia Limited, none of which beneficially owns in excess of 5% of the outstanding Common Stock. Except as set forth herein, neither the Reporting Person nor, to the knowledge of the Reporting Person, the Covered Persons beneficially owned any shares of Common Stock as of July 8, 2011, the nearest practicable date prior to the filing of this Schedule. (c) Schedule B sets forth transactions in the Common Stock which were effected during the sixty day period ending July 8, 2011, the nearest practicable date prior to the filing of this Schedule, all of which where were effected in the ordinary course of business and not with the purpose or effect of changing or influencing the control of the Issuer.The transactions in the Common Stock described on Schedule B were effected on the NASDAQ Global Select Market or privately negotiated, as indicated therein. (d) Except for investment advisory clients of the Reporting Person’s subsidiaries who may have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, shares of Common Stock, no CUSIP No. 090135502 Page 5 of 6 other person is known by the Reporting Person to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, any shares of Common Stock beneficially owned by the Reporting Person. The information set forth in Rows 7 through 13 of the cover page of this Schedule for the Reporting Person is incorporated herein by reference.The percentage amount set forth in Row 13 for the cover page of this Schedule is calculated based upon the 35,029,168 Shares issued and outstanding as reported by the Issuer in its most recently filed Form 10-Q for the quarterly period ended April 29, 2011. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer The information set forth in Item 4 is hereby incorporated herein by reference. Except as set forth in this Schedule, there are no contracts, arrangements, understandings or relationships between the Reporting Person and any other person with respect to any securities of the Issuer or among the investment advisory subsidiaries of the Reporting Person, including but not limited to transfer or voting of any securities of the Issuer, finder's fees, joint ventures, loan or option arrangements, puts or calls, guarantees of profits, division of profits or loss, or the giving or withholding of proxies. Item 7. Material to Be Filed as Exhibits Exhibit No. Description 1. Letter Agreement, dated June 30, 2011, by and between Portfolio Administration & Management Ltd. onbehalf of private equity funds and an account under management, Providence Equity Partners VII L.P. and Providence Equity Partners VI-A L.P. 2. Power of Attorney, dated December 14, 2010, relating to BlackRock Inc. (incorporated by reference to Exhibit B to Schedule 13G filed by BlackRock Inc. on February 3, 2011 (SEC file number 005−80312)) and are hereby incorporated herein. SIGNATURE After reasonable inquiry and to the best of my knowledge andbelief, I certify that the information set forth in this statement is true, complete and correct. Dated: July 11, 2011 BLACKROCK, INC. By: /s/ Matthew Fitzgerald Name: Matthew Fitzgerald Title: Attorney-in-fact Schedule A The following is a list of the executive officers and directors of the Reporting Person, setting forth the present principal occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted and citizenship for each such person. BlackRock, Inc. Executive Officers Name Business Address Present Principal Occupation or Employment / Name and Address of Any Other Corporation Citizenship Laurence D. Fink 55 East 52nd Street New York, NY 10055 Chief Executive Officer U.S. Robert S. Kapito 55 East 52nd Street New York, NY 10055 President U.S. Robert P. Connolly 55 East 52nd Street New York, NY 10055 General Counsel, Secretary and Senior Managing Director U.S. Robert W. Fairbairn 55 East 52nd Street New York, NY 10055 Senior Managing Director, Head of Global Client Group U.S. Bennett W. Golub 55 East 52nd Street New York, NY 10055 Chief Risk Officer and Senior Managing Director U.S. Charles S. Hallac 55 East 52nd Street New York, NY 10055 Chief Operating Officer and Senior Managing Director U.S. J. Richard Kushel 55 East 52nd Street New York, NY 10055 Senior Managing Director, Head of Portfolio Managing Group U.S. Ann Marie Petach 55 East 52nd Street New York, NY 10055 Chief Financial Officer and Senior Managing Director U.S. Linda Gosden Robinson 55 East 52nd Street New York, NY 10055 Senior Managing Director and Head of Marketing and Communications U.S. Susan L. Wagner 55 East 52nd Street New York, NY 10055 Vice Chairman U.S. Kendrick R. Wilson, III 55 East 52nd Street New York, NY 10055 Vice Chairman U.S. Joseph Feliciani 55 East 52nd Street New York, NY 10055 Chief Accounting Officer U.S. N. James Charrington 33 King William Street, London, England, EC4R 9AS, United Kingdom Senior Managing Director British Name Business Address Present Principal Occupation or Employment / Name and Address of Any Other Corporation Citizenship Rohit Bhagat 2 Queen’s Road Central Cheung Kong Center Hong Kong, China Senior Managing Director U.S. Jeffrey A. Smith 55 East 52nd Street New York, NY 10055 Senior Managing Director and Head of Human Resources U.S. Directors Name Business Address Present Principal Occupation or Employment / Name and Address of Any Other Corporation Citizenship Laurence D. Fink BlackRock, Inc. 55 East 52nd Street New York, NY 10055 Chief Executive Officer U.S. Robert S. Kapito BlackRock, Inc. 55 East 52nd Street New York, NY 10055 President U.S. Abdlatif Al-Hamad Arab Fund for Economic & Social Development, Airport Boulevard Shuwaikh, Kuwait Arab Fund for Economic & Social Development - Chairman, Director General Kuwaiti Mathis Cabiallavetta Swiss Reinsurance Company Ltd. Mythenquai 50/60 CH-8022 Zurich,Switzerland Swiss Reinsurance Company Ltd. -Vice Chairman Swiss Dennis D. Dammerman BlackRock, Inc. 55 East 52nd Street New York, NY 10055 Retired U.S. William S. Demchak PNC Financial Services Group Inc. One PNC Plaza Avenue Pittsburgh, PA 15222 PNC Financial Services Group Inc. - Senior Vice Chairman U.S. Robert E. Diamond, Jr. Barclays Capital 745 7th Avenue New York, NY 10019 Barclays Capital - Chief Executive Officer U.S. Murry S. Gerber BlackRock, Inc. 55 East 52nd Street New York, NY 10055 Retired U.S. Name Business Address Present Principal Occupation or Employment / Name and Address of Any Other Corporation Citizenship James Grosfeld BlackRock, Inc. 55 East 52nd Street New York, NY 10055 Retired U.S. David H. Komansky BlackRock, Inc. 55 East 52nd Street New York, NY 10055 Retired U.S. Sir Deryck Maughan Kohlberg Kravis Roberts & Co. 9 West 57th Street Suite 4200 New York, NY 10019 Kohlberg Kravis Roberts & Co. – Head of Financial Institutions Group British Thomas K. Montag Bank of America One Bryant Park 4th Floor New York, NY 10036 Bank of America -President of Global Banking and Markets U.S. Thomas H. O’Brien The PNC Financial Services Group, Inc. One PNC Plaza, 249 Fifth Avenue, 2nd Floor Pittsburgh, PA 15222 Retired U.S. James E. Rohr The PNC Financial Services Group, Inc. One PNC Plaza, 249 Fifth Avenue, 2nd Floor Pittsburgh, PA 15222 The PNC Financial Services Group, Inc. – Chief Executive Officer U.S. Ivan G. Seidenberg Verizon Communications 140 West Street, Floor 29 New York, NY 10007 Verizon Communications – Chairman and Chief Executive Officer U.S. John S. Varley Barclays PLC One Churchill Place London E14 5HP United Kingdom Retired British Schedule B Transactions in Common Stock Legal Entity Trade Date Amount Trade Price BUY/SELL Execution Type BlackRock Advisors, LLC May 31 2011 SELL PRIVATE BlackRock Advisors, LLC May 31 2011 27 SELL NASDAQ BlackRock Advisors, LLC Jun 17 2011 71 BUY NASDAQ BlackRock Advisors, LLC Jun 17 2011 1 BUY PRIVATE BlackRock Advisors, LLC Jun 20 2011 BUY NASDAQ BlackRock Advisors, LLC Jun 23 2011 BUY NASDAQ BlackRock Advisors, LLC Jun 23 2011 BUY NASDAQ BlackRock Advisors, LLC Jun 24 2011 BUY NASDAQ BlackRock Advisors, LLC Jun 24 2011 BUY NASDAQ BlackRock Advisors, LLC Jun 24 2011 BUY NASDAQ BlackRock Advisors, LLC Jun 24 2011 BUY NASDAQ BlackRock Advisors, LLC Jun 24 2011 BUY NASDAQ BlackRock Advisors, LLC Jun 24 2011 BUY NASDAQ BlackRock Advisors, LLC Jun 24 2011 93 SELL PRIVATE BlackRock Advisors, LLC Jun 30 2011 BUY NASDAQ BlackRock Advisors, LLC Jun 30 2011 BUY NASDAQ BlackRock Advisors, LLC Jul5 2011 SELL NASDAQ BlackRock Advisors, LLC Jul5 2011 SELL NASDAQ BlackRock Asset Management Australia Limited May 31 2011 30 SELL NASDAQ BlackRock Asset Management Canada Limited May 31 2011 SELL NASDAQ BlackRock Asset Management Canada Limited Jun9 2011 BUY NASDAQ BlackRock Asset Management Canada Limited Jun 17 2011 SELL PRIVATE BlackRock Capital Management Jun 23 2011 BUY NASDAQ BlackRock Capital Management Jun 24 2011 BUY NASDAQ BlackRock Capital Management Jun 24 2011 BUY NASDAQ BlackRock Capital Management Jun 24 2011 BUY NASDAQ BlackRock Capital Management Jun 30 2011 BUY NASDAQ BlackRock Capital Management Jun 30 2011 BUY NASDAQ BlackRock Capital Management Jul5 2011 SELL NASDAQ BlackRock Fund Advisors May 10 2011 9 BUY PRIVATE BlackRock Fund Advisors May 10 2011 BUY PRIVATE BlackRock Fund Advisors May 10 2011 BUY PRIVATE BlackRock Fund Advisors May 10 2011 BUY PRIVATE BlackRock Fund Advisors May 10 2011 BUY PRIVATE BlackRock Fund Advisors May 10 2011 BUY PRIVATE BlackRock Fund Advisors May 10 2011 BUY PRIVATE BlackRock Fund Advisors May 10 2011 BUY PRIVATE Legal Entity Trade Date Amount Trade Price BUY/SELL Execution Type BlackRock Fund Advisors May 10 2011 SELL PRIVATE BlackRock Fund Advisors May 10 2011 SELL PRIVATE BlackRock Fund Advisors May 10 2011 50 SELL PRIVATE BlackRock Fund Advisors May 11 2011 BUY PRIVATE BlackRock Fund Advisors May 11 2011 BUY PRIVATE BlackRock Fund Advisors May 11 2011 BUY PRIVATE BlackRock Fund Advisors May 11 2011 SELL PRIVATE BlackRock Fund Advisors May 11 2011 SELL PRIVATE BlackRock Fund Advisors May 11 2011 SELL PRIVATE BlackRock Fund Advisors May 11 2011 SELL PRIVATE BlackRock Fund Advisors May 12 2011 18 BUY PRIVATE BlackRock Fund Advisors May 12 2011 BUY PRIVATE BlackRock Fund Advisors May 12 2011 BUY PRIVATE BlackRock Fund Advisors May 12 2011 SELL PRIVATE BlackRock Fund Advisors May 12 2011 SELL PRIVATE BlackRock Fund Advisors May 13 2011 BUY PRIVATE BlackRock Fund Advisors May 13 2011 SELL PRIVATE BlackRock Fund Advisors May 13 2011 SELL PRIVATE BlackRock Fund Advisors May 13 2011 SELL PRIVATE BlackRock Fund Advisors May 16 2011 BUY PRIVATE BlackRock Fund Advisors May 16 2011 BUY PRIVATE BlackRock Fund Advisors May 16 2011 BUY PRIVATE BlackRock Fund Advisors May 16 2011 99 BUY NASDAQ BlackRock Fund Advisors May 16 2011 BUY PRIVATE BlackRock Fund Advisors May 16 2011 27 BUY PRIVATE BlackRock Fund Advisors May 16 2011 9 SELL PRIVATE BlackRock Fund Advisors May 16 2011 SELL PRIVATE BlackRock Fund Advisors May 16 2011 SELL PRIVATE BlackRock Fund Advisors May 16 2011 SELL PRIVATE BlackRock Fund Advisors May 16 2011 SELL PRIVATE BlackRock Fund Advisors May 16 2011 SELL PRIVATE BlackRock Fund Advisors May 16 2011 SELL PRIVATE BlackRock Fund Advisors May 17 2011 BUY PRIVATE BlackRock Fund Advisors May 17 2011 BUY PRIVATE BlackRock Fund Advisors May 17 2011 BUY PRIVATE BlackRock Fund Advisors May 17 2011 BUY PRIVATE BlackRock Fund Advisors May 17 2011 BUY PRIVATE BlackRock Fund Advisors May 17 2011 BUY PRIVATE BlackRock Fund Advisors May 17 2011 82 SELL PRIVATE BlackRock Fund Advisors May 17 2011 SELL PRIVATE BlackRock Fund Advisors May 17 2011 SELL PRIVATE BlackRock Fund Advisors May 17 2011 SELL PRIVATE BlackRock Fund Advisors May 17 2011 SELL PRIVATE Legal Entity Trade Date Amount Trade Price BUY/SELL Execution Type BlackRock Fund Advisors May 17 2011 SELL PRIVATE BlackRock Fund Advisors May 17 2011 36 SELL PRIVATE BlackRock Fund Advisors May 17 2011 54 SELL PRIVATE BlackRock Fund Advisors May 18 2011 SELL PRIVATE BlackRock Fund Advisors May 18 2011 SELL PRIVATE BlackRock Fund Advisors May 18 2011 SELL PRIVATE BlackRock Fund Advisors May 18 2011 SELL PRIVATE BlackRock Fund Advisors May 18 2011 SELL PRIVATE BlackRock Fund Advisors May 19 2011 BUY PRIVATE BlackRock Fund Advisors May 19 2011 BUY PRIVATE BlackRock Fund Advisors May 19 2011 SELL PRIVATE BlackRock Fund Advisors May 19 2011 SELL PRIVATE BlackRock Fund Advisors May 19 2011 SELL PRIVATE BlackRock Fund Advisors May 20 2011 18 BUY PRIVATE BlackRock Fund Advisors May 20 2011 BUY PRIVATE BlackRock Fund Advisors May 20 2011 BUY PRIVATE BlackRock Fund Advisors May 20 2011 SELL PRIVATE BlackRock Fund Advisors May 20 2011 SELL PRIVATE BlackRock Fund Advisors May 20 2011 SELL PRIVATE BlackRock Fund Advisors May 20 2011 SELL PRIVATE BlackRock Fund Advisors May 20 2011 47 SELL NASDAQ BlackRock Fund Advisors May 20 2011 18 SELL PRIVATE BlackRock Fund Advisors May 20 2011 18 SELL PRIVATE BlackRock Fund Advisors May 20 2011 SELL PRIVATE BlackRock Fund Advisors May 23 2011 BUY PRIVATE BlackRock Fund Advisors May 23 2011 BUY PRIVATE BlackRock Fund Advisors May 23 2011 BUY PRIVATE BlackRock Fund Advisors May 23 2011 BUY PRIVATE BlackRock Fund Advisors May 23 2011 BUY PRIVATE BlackRock Fund Advisors May 23 2011 SELL PRIVATE BlackRock Fund Advisors May 23 2011 SELL PRIVATE BlackRock Fund Advisors May 23 2011 SELL PRIVATE BlackRock Fund Advisors May 23 2011 SELL PRIVATE BlackRock Fund Advisors May 23 2011 SELL PRIVATE BlackRock Fund Advisors May 23 2011 50 SELL PRIVATE BlackRock Fund Advisors May 24 2011 BUY PRIVATE BlackRock Fund Advisors May 24 2011 BUY PRIVATE BlackRock Fund Advisors May 24 2011 BUY PRIVATE BlackRock Fund Advisors May 24 2011 BUY PRIVATE BlackRock Fund Advisors May 24 2011 BUY PRIVATE BlackRock Fund Advisors May 24 2011 BUY PRIVATE BlackRock Fund Advisors May 24 2011 BUY PRIVATE BlackRock Fund Advisors May 24 2011 BUY PRIVATE Legal Entity Trade Date Amount Trade Price BUY/SELL Execution Type BlackRock Fund Advisors May 24 2011 27 SELL PRIVATE BlackRock Fund Advisors May 24 2011 SELL PRIVATE BlackRock Fund Advisors May 24 2011 SELL PRIVATE BlackRock Fund Advisors May 24 2011 SELL PRIVATE BlackRock Fund Advisors May 24 2011 SELL PRIVATE BlackRock Fund Advisors May 24 2011 SELL PRIVATE BlackRock Fund Advisors May 24 2011 SELL PRIVATE BlackRock Fund Advisors May 25 2011 BUY PRIVATE BlackRock Fund Advisors May 25 2011 BUY NASDAQ BlackRock Fund Advisors May 25 2011 BUY PRIVATE BlackRock Fund Advisors May 25 2011 SELL PRIVATE BlackRock Fund Advisors May 25 2011 SELL PRIVATE BlackRock Fund Advisors May 26 2011 BUY PRIVATE BlackRock Fund Advisors May 26 2011 BUY PRIVATE BlackRock Fund Advisors May 26 2011 BUY PRIVATE BlackRock Fund Advisors May 26 2011 BUY PRIVATE BlackRock Fund Advisors May 26 2011 BUY PRIVATE BlackRock Fund Advisors May 26 2011 SELL PRIVATE BlackRock Fund Advisors May 27 2011 9 BUY PRIVATE BlackRock Fund Advisors May 27 2011 BUY PRIVATE BlackRock Fund Advisors May 27 2011 BUY PRIVATE BlackRock Fund Advisors May 27 2011 BUY PRIVATE BlackRock Fund Advisors May 27 2011 BUY PRIVATE BlackRock Fund Advisors May 27 2011 BUY PRIVATE BlackRock Fund Advisors May 27 2011 BUY PRIVATE BlackRock Fund Advisors May 27 2011 BUY PRIVATE BlackRock Fund Advisors May 27 2011 41 SELL PRIVATE BlackRock Fund Advisors May 27 2011 41 SELL PRIVATE BlackRock Fund Advisors May 27 2011 SELL PRIVATE BlackRock Fund Advisors May 31 2011 BUY PRIVATE BlackRock Fund Advisors May 31 2011 BUY PRIVATE BlackRock Fund Advisors May 31 2011 BUY PRIVATE BlackRock Fund Advisors May 31 2011 BUY PRIVATE BlackRock Fund Advisors May 31 2011 BUY PRIVATE BlackRock Fund Advisors May 31 2011 BUY PRIVATE BlackRock Fund Advisors May 31 2011 BUY PRIVATE BlackRock Fund Advisors May 31 2011 BUY PRIVATE BlackRock Fund Advisors May 31 2011 SELL NASDAQ BlackRock Fund Advisors May 31 2011 SELL PRIVATE BlackRock Fund Advisors May 31 2011 SELL PRIVATE BlackRock Fund Advisors May 31 2011 SELL PRIVATE BlackRock Fund Advisors May 31 2011 SELL PRIVATE BlackRock Fund Advisors Jun1 2011 BUY PRIVATE Legal Entity Trade Date Amount Trade Price BUY/SELL Execution Type BlackRock Fund Advisors Jun1 2011 BUY PRIVATE BlackRock Fund Advisors Jun1 2011 BUY PRIVATE BlackRock Fund Advisors Jun1 2011 BUY PRIVATE BlackRock Fund Advisors Jun1 2011 BUY PRIVATE BlackRock Fund Advisors Jun1 2011 8 BUY PRIVATE BlackRock Fund Advisors Jun1 2011 SELL PRIVATE BlackRock Fund Advisors Jun1 2011 SELL PRIVATE BlackRock Fund Advisors Jun1 2011 SELL PRIVATE BlackRock Fund Advisors Jun1 2011 SELL PRIVATE BlackRock Fund Advisors Jun1 2011 SELL PRIVATE BlackRock Fund Advisors Jun1 2011 SELL PRIVATE BlackRock Fund Advisors Jun2 2011 9 BUY PRIVATE BlackRock Fund Advisors Jun2 2011 BUY PRIVATE BlackRock Fund Advisors Jun2 2011 BUY PRIVATE BlackRock Fund Advisors Jun2 2011 SELL PRIVATE BlackRock Fund Advisors Jun2 2011 SELL PRIVATE BlackRock Fund Advisors Jun2 2011 SELL PRIVATE BlackRock Fund Advisors Jun2 2011 SELL PRIVATE BlackRock Fund Advisors Jun2 2011 SELL PRIVATE BlackRock Fund Advisors Jun3 2011 BUY PRIVATE BlackRock Fund Advisors Jun3 2011 SELL PRIVATE BlackRock Fund Advisors Jun3 2011 SELL PRIVATE BlackRock Fund Advisors Jun3 2011 SELL PRIVATE BlackRock Fund Advisors Jun3 2011 SELL PRIVATE BlackRock Fund Advisors Jun3 2011 SELL PRIVATE BlackRock Fund Advisors Jun3 2011 24 SELL PRIVATE BlackRock Fund Advisors Jun6 2011 BUY PRIVATE BlackRock Fund Advisors Jun6 2011 BUY PRIVATE BlackRock Fund Advisors Jun6 2011 BUY PRIVATE BlackRock Fund Advisors Jun6 2011 BUY PRIVATE BlackRock Fund Advisors Jun6 2011 BUY PRIVATE BlackRock Fund Advisors Jun6 2011 BUY PRIVATE BlackRock Fund Advisors Jun6 2011 41 SELL PRIVATE BlackRock Fund Advisors Jun6 2011 11 SELL PRIVATE BlackRock Fund Advisors Jun6 2011 SELL PRIVATE BlackRock Fund Advisors Jun6 2011 SELL PRIVATE BlackRock Fund Advisors Jun6 2011 SELL PRIVATE BlackRock Fund Advisors Jun7 2011 BUY PRIVATE BlackRock Fund Advisors Jun7 2011 BUY PRIVATE BlackRock Fund Advisors Jun7 2011 BUY PRIVATE BlackRock Fund Advisors Jun7 2011 BUY NASDAQ BlackRock Fund Advisors Jun7 2011 SELL PRIVATE BlackRock Fund Advisors Jun7 2011 SELL PRIVATE Legal Entity Trade Date Amount Trade Price BUY/SELL Execution Type BlackRock Fund Advisors Jun7 2011 SELL PRIVATE BlackRock Fund Advisors Jun8 2011 BUY PRIVATE BlackRock Fund Advisors Jun8 2011 SELL PRIVATE BlackRock Fund Advisors Jun8 2011 SELL PRIVATE BlackRock Fund Advisors Jun8 2011 SELL PRIVATE BlackRock Fund Advisors Jun8 2011 SELL PRIVATE BlackRock Fund Advisors Jun9 2011 BUY PRIVATE BlackRock Fund Advisors Jun9 2011 BUY PRIVATE BlackRock Fund Advisors Jun9 2011 BUY PRIVATE BlackRock Fund Advisors Jun9 2011 BUY PRIVATE BlackRock Fund Advisors Jun9 2011 82 SELL PRIVATE BlackRock Fund Advisors Jun9 2011 11 SELL PRIVATE BlackRock Fund Advisors Jun 10 2011 BUY PRIVATE BlackRock Fund Advisors Jun 10 2011 BUY PRIVATE BlackRock Fund Advisors Jun 10 2011 BUY PRIVATE BlackRock Fund Advisors Jun 10 2011 SELL PRIVATE BlackRock Fund Advisors Jun 10 2011 SELL PRIVATE BlackRock Fund Advisors Jun 10 2011 SELL PRIVATE BlackRock Fund Advisors Jun 10 2011 SELL PRIVATE BlackRock Fund Advisors Jun 10 2011 SELL PRIVATE BlackRock Fund Advisors Jun 13 2011 BUY PRIVATE BlackRock Fund Advisors Jun 13 2011 BUY PRIVATE BlackRock Fund Advisors Jun 13 2011 BUY PRIVATE BlackRock Fund Advisors Jun 13 2011 BUY PRIVATE BlackRock Fund Advisors Jun 13 2011 22 SELL PRIVATE BlackRock Fund Advisors Jun 13 2011 SELL PRIVATE BlackRock Fund Advisors Jun 13 2011 50 SELL PRIVATE BlackRock Fund Advisors Jun 14 2011 BUY PRIVATE BlackRock Fund Advisors Jun 14 2011 BUY PRIVATE BlackRock Fund Advisors Jun 14 2011 BUY NASDAQ BlackRock Fund Advisors Jun 14 2011 BUY PRIVATE BlackRock Fund Advisors Jun 14 2011 BUY PRIVATE BlackRock Fund Advisors Jun 14 2011 BUY PRIVATE BlackRock Fund Advisors Jun 14 2011 BUY PRIVATE BlackRock Fund Advisors Jun 14 2011 BUY NASDAQ BlackRock Fund Advisors Jun 14 2011 BUY NASDAQ BlackRock Fund Advisors Jun 14 2011 BUY NASDAQ BlackRock Fund Advisors Jun 14 2011 BUY NASDAQ BlackRock Fund Advisors Jun 14 2011 BUY NASDAQ BlackRock Fund Advisors Jun 14 2011 BUY NASDAQ BlackRock Fund Advisors Jun 14 2011 25 BUY NASDAQ BlackRock Fund Advisors Jun 14 2011 BUY PRIVATE BlackRock Fund Advisors Jun 14 2011 BUY NASDAQ Legal Entity Trade Date Amount Trade Price BUY/SELL Execution Type BlackRock Fund Advisors Jun 14 2011 27 SELL PRIVATE BlackRock Fund Advisors Jun 14 2011 SELL PRIVATE BlackRock Fund Advisors Jun 14 2011 SELL PRIVATE BlackRock Fund Advisors Jun 14 2011 SELL PRIVATE BlackRock Fund Advisors Jun 15 2011 9 BUY PRIVATE BlackRock Fund Advisors Jun 15 2011 BUY PRIVATE BlackRock Fund Advisors Jun 15 2011 BUY PRIVATE BlackRock Fund Advisors Jun 15 2011 BUY PRIVATE BlackRock Fund Advisors Jun 15 2011 SELL PRIVATE BlackRock Fund Advisors Jun 15 2011 SELL PRIVATE BlackRock Fund Advisors Jun 15 2011 SELL PRIVATE BlackRock Fund Advisors Jun 15 2011 SELL PRIVATE BlackRock Fund Advisors Jun 15 2011 SELL PRIVATE BlackRock Fund Advisors Jun 16 2011 9 BUY PRIVATE BlackRock Fund Advisors Jun 16 2011 BUY PRIVATE BlackRock Fund Advisors Jun 16 2011 BUY PRIVATE BlackRock Fund Advisors Jun 16 2011 BUY PRIVATE BlackRock Fund Advisors Jun 16 2011 BUY PRIVATE BlackRock Fund Advisors Jun 16 2011 BUY NASDAQ BlackRock Fund Advisors Jun 16 2011 SELL PRIVATE BlackRock Fund Advisors Jun 16 2011 SELL PRIVATE BlackRock Fund Advisors Jun 17 2011 66 BUY NASDAQ BlackRock Fund Advisors Jun 17 2011 BUY PRIVATE BlackRock Fund Advisors Jun 17 2011 BUY PRIVATE BlackRock Fund Advisors Jun 17 2011 BUY NASDAQ BlackRock Fund Advisors Jun 17 2011 45 SELL PRIVATE BlackRock Fund Advisors Jun 17 2011 SELL PRIVATE BlackRock Fund Advisors Jun 17 2011 SELL PRIVATE BlackRock Fund Advisors Jun 17 2011 SELL PRIVATE BlackRock Fund Advisors Jun 17 2011 SELL PRIVATE BlackRock Fund Advisors Jun 17 2011 SELL PRIVATE BlackRock Fund Advisors Jun 17 2011 SELL NASDAQ BlackRock Fund Advisors Jun 17 2011 SELL NASDAQ BlackRock Fund Advisors Jun 17 2011 SELL NASDAQ BlackRock Fund Advisors Jun 17 2011 SELL NASDAQ BlackRock Fund Advisors Jun 20 2011 BUY PRIVATE BlackRock Fund Advisors Jun 20 2011 BUY NASDAQ BlackRock Fund Advisors Jun 20 2011 BUY PRIVATE BlackRock Fund Advisors Jun 20 2011 BUY PRIVATE BlackRock Fund Advisors Jun 20 2011 BUY PRIVATE BlackRock Fund Advisors Jun 20 2011 BUY PRIVATE BlackRock Fund Advisors Jun 20 2011 BUY NASDAQ BlackRock Fund Advisors Jun 20 2011 SELL PRIVATE Legal Entity Trade Date Amount Trade Price BUY/SELL Execution Type BlackRock Fund Advisors Jun 20 2011 SELL PRIVATE BlackRock Fund Advisors Jun 20 2011 SELL PRIVATE BlackRock Fund Advisors Jun 20 2011 SELL PRIVATE BlackRock Fund Advisors Jun 21 2011 BUY PRIVATE BlackRock Fund Advisors Jun 21 2011 BUY PRIVATE BlackRock Fund Advisors Jun 21 2011 BUY PRIVATE BlackRock Fund Advisors Jun 21 2011 BUY PRIVATE BlackRock Fund Advisors Jun 21 2011 BUY PRIVATE BlackRock Fund Advisors Jun 21 2011 BUY PRIVATE BlackRock Fund Advisors Jun 21 2011 BUY PRIVATE BlackRock Fund Advisors Jun 21 2011 9 SELL PRIVATE BlackRock Fund Advisors Jun 21 2011 SELL PRIVATE BlackRock Fund Advisors Jun 22 2011 SELL PRIVATE BlackRock Fund Advisors Jun 22 2011 SELL PRIVATE BlackRock Fund Advisors Jun 22 2011 SELL PRIVATE BlackRock Fund Advisors Jun 22 2011 SELL PRIVATE BlackRock Fund Advisors Jun 23 2011 BUY PRIVATE BlackRock Fund Advisors Jun 23 2011 BUY PRIVATE BlackRock Fund Advisors Jun 23 2011 BUY PRIVATE BlackRock Fund Advisors Jun 23 2011 BUY PRIVATE BlackRock Fund Advisors Jun 23 2011 13 SELL NASDAQ BlackRock Fund Advisors Jun 23 2011 SELL PRIVATE BlackRock Fund Advisors Jun 23 2011 SELL PRIVATE BlackRock Fund Advisors Jun 24 2011 21 BUY NASDAQ BlackRock Fund Advisors Jun 24 2011 12 BUY PRIVATE BlackRock Fund Advisors Jun 24 2011 BUY NASDAQ BlackRock Fund Advisors Jun 24 2011 61 BUY PRIVATE BlackRock Fund Advisors Jun 24 2011 BUY NASDAQ BlackRock Fund Advisors Jun 24 2011 BUY PRIVATE BlackRock Fund Advisors Jun 24 2011 BUY NASDAQ BlackRock Fund Advisors Jun 24 2011 BUY NASDAQ BlackRock Fund Advisors Jun 24 2011 BUY NASDAQ BlackRock Fund Advisors Jun 24 2011 BUY NASDAQ BlackRock Fund Advisors Jun 24 2011 BUY NASDAQ BlackRock Fund Advisors Jun 24 2011 BUY NASDAQ BlackRock Fund Advisors Jun 24 2011 BUY NASDAQ BlackRock Fund Advisors Jun 24 2011 BUY NASDAQ BlackRock Fund Advisors Jun 24 2011 41 SELL PRIVATE BlackRock Fund Advisors Jun 24 2011 27 SELL PRIVATE BlackRock Fund Advisors Jun 24 2011 SELL PRIVATE BlackRock Fund Advisors Jun 24 2011 SELL PRIVATE BlackRock Fund Advisors Jun 24 2011 SELL PRIVATE BlackRock Fund Advisors Jun 24 2011 38 SELL NASDAQ Legal Entity Trade Date Amount Trade Price BUY/SELL Execution Type BlackRock Fund Advisors Jun 24 2011 63 SELL NASDAQ BlackRock Fund Advisors Jun 27 2011 BUY NASDAQ BlackRock Fund Advisors Jun 27 2011 BUY NASDAQ BlackRock Fund Advisors Jun 27 2011 BUY PRIVATE BlackRock Fund Advisors Jun 27 2011 BUY NASDAQ BlackRock Fund Advisors Jun 27 2011 BUY PRIVATE BlackRock Fund Advisors Jun 27 2011 SELL PRIVATE BlackRock Fund Advisors Jun 27 2011 SELL PRIVATE BlackRock Fund Advisors Jun 27 2011 SELL PRIVATE BlackRock Fund Advisors Jun 27 2011 SELL PRIVATE BlackRock Fund Advisors Jun 27 2011 SELL PRIVATE BlackRock Fund Advisors Jun 27 2011 SELL PRIVATE BlackRock Fund Advisors Jun 27 2011 SELL PRIVATE BlackRock Fund Advisors Jun 28 2011 9 BUY PRIVATE BlackRock Fund Advisors Jun 28 2011 BUY PRIVATE BlackRock Fund Advisors Jun 28 2011 BUY PRIVATE BlackRock Fund Advisors Jun 28 2011 BUY PRIVATE BlackRock Fund Advisors Jun 28 2011 BUY PRIVATE BlackRock Fund Advisors Jun 28 2011 BUY PRIVATE BlackRock Fund Advisors Jun 28 2011 BUY PRIVATE BlackRock Fund Advisors Jun 28 2011 BUY PRIVATE BlackRock Fund Advisors Jun 28 2011 SELL PRIVATE BlackRock Fund Advisors Jun 28 2011 SELL PRIVATE BlackRock Fund Advisors Jun 28 2011 SELL PRIVATE BlackRock Fund Advisors Jun 28 2011 SELL PRIVATE BlackRock Fund Advisors Jun 28 2011 SELL PRIVATE BlackRock Fund Advisors Jun 28 2011 SELL PRIVATE BlackRock Fund Advisors Jun 28 2011 SELL PRIVATE BlackRock Fund Advisors Jun 29 2011 BUY PRIVATE BlackRock Fund Advisors Jun 29 2011 BUY PRIVATE BlackRock Fund Advisors Jun 29 2011 BUY PRIVATE BlackRock Fund Advisors Jun 29 2011 BUY PRIVATE BlackRock Fund Advisors Jun 29 2011 SELL PRIVATE BlackRock Fund Advisors Jun 29 2011 SELL PRIVATE BlackRock Fund Advisors Jun 29 2011 SELL PRIVATE BlackRock Fund Advisors Jun 29 2011 SELL PRIVATE BlackRock Fund Advisors Jun 29 2011 51 SELL PRIVATE BlackRock Fund Advisors Jun 30 2011 BUY PRIVATE BlackRock Fund Advisors Jun 30 2011 BUY PRIVATE BlackRock Fund Advisors Jun 30 2011 BUY PRIVATE BlackRock Fund Advisors Jun 30 2011 BUY PRIVATE BlackRock Fund Advisors Jun 30 2011 BUY PRIVATE BlackRock Fund Advisors Jun 30 2011 BUY PRIVATE Legal Entity Trade Date Amount Trade Price BUY/SELL Execution Type BlackRock Fund Advisors Jun 30 2011 SELL PRIVATE BlackRock Fund Advisors Jun 30 2011 SELL PRIVATE BlackRock Fund Advisors Jun 30 2011 SELL PRIVATE BlackRock Fund Advisors Jul1 2011 SELL PRIVATE BlackRock Fund Advisors Jul1 2011 SELL PRIVATE BlackRock Fund Advisors Jul1 2011 SELL PRIVATE BlackRock Fund Advisors Jul1 2011 SELL PRIVATE BlackRock Fund Advisors Jul1 2011 16 SELL PRIVATE BlackRock Fund Advisors Jul1 2011 SELL PRIVATE BlackRock Fund Advisors Jul5 2011 SELL PRIVATE BlackRock Fund Advisors Jul5 2011 SELL PRIVATE BlackRock Fund Advisors Jul5 2011 SELL PRIVATE BlackRock Fund Advisors Jul5 2011 SELL PRIVATE BlackRock Fund Advisors Jul5 2011 SELL PRIVATE BlackRock Institutional Trust Company, N.A. May 12 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. May 12 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. May 13 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. May 13 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. May 13 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. May 16 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. May 16 2011 67 BUY NASDAQ BlackRock Institutional Trust Company, N.A. May 16 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. May 16 2011 SELL NASDAQ BlackRock Institutional Trust Company, N.A. May 17 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. May 17 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. May 18 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. May 18 2011 BUY PRIVATE BlackRock Institutional Trust Company, N.A. May 18 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. May 18 2011 SELL PRIVATE BlackRock Institutional Trust Company, N.A. May 20 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. May 20 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. May 25 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. May 25 2011 BUY NASDAQ Legal Entity Trade Date Amount Trade Price BUY/SELL Execution Type BlackRock Institutional Trust Company, N.A. May 26 2011 SELL NASDAQ BlackRock Institutional Trust Company, N.A. May 26 2011 SELL NASDAQ BlackRock Institutional Trust Company, N.A. May 26 2011 SELL NASDAQ BlackRock Institutional Trust Company, N.A. May 27 2011 18 BUY NASDAQ BlackRock Institutional Trust Company, N.A. May 31 2011 BUY PRIVATE BlackRock Institutional Trust Company, N.A. May 31 2011 80 BUY PRIVATE BlackRock Institutional Trust Company, N.A. May 31 2011 BUY PRIVATE BlackRock Institutional Trust Company, N.A. May 31 2011 77 BUY PRIVATE BlackRock Institutional Trust Company, N.A. May 31 2011 SELL PRIVATE BlackRock Institutional Trust Company, N.A. May 31 2011 SELL PRIVATE BlackRock Institutional Trust Company, N.A. May 31 2011 SELL NASDAQ BlackRock Institutional Trust Company, N.A. May 31 2011 42 SELL NASDAQ BlackRock Institutional Trust Company, N.A. May 31 2011 SELL PRIVATE BlackRock Institutional Trust Company, N.A. May 31 2011 SELL PRIVATE BlackRock Institutional Trust Company, N.A. May 31 2011 SELL NASDAQ BlackRock Institutional Trust Company, N.A. May 31 2011 SELL PRIVATE BlackRock Institutional Trust Company, N.A. May 31 2011 SELL PRIVATE BlackRock Institutional Trust Company, N.A. Jun3 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun3 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun6 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun6 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun7 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun7 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun7 2011 SELL NASDAQ BlackRock Institutional Trust Company, N.A. Jun8 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun8 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun9 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun9 2011 80 BUY NASDAQ Legal Entity Trade Date Amount Trade Price BUY/SELL Execution Type BlackRock Institutional Trust Company, N.A. Jun9 2011 40 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun9 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun9 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun9 2011 30 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun9 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun9 2011 SELL NASDAQ BlackRock Institutional Trust Company, N.A. Jun 10 2011 BUY PRIVATE BlackRock Institutional Trust Company, N.A. Jun 10 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 10 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 10 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 10 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 10 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 10 2011 90 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 10 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 13 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 13 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 13 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 14 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 14 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 15 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 15 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 15 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 15 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 15 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 15 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 15 2011 SELL NASDAQ BlackRock Institutional Trust Company, N.A. Jun 16 2011 90 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 16 2011 BUY NASDAQ Legal Entity Trade Date Amount Trade Price BUY/SELL Execution Type BlackRock Institutional Trust Company, N.A. Jun 16 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 16 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 16 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 16 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 17 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 17 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 17 2011 32 BUY PRIVATE BlackRock Institutional Trust Company, N.A. Jun 17 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 17 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 17 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 17 2011 BUY PRIVATE BlackRock Institutional Trust Company, N.A. Jun 17 2011 20 BUY PRIVATE BlackRock Institutional Trust Company, N.A. Jun 17 2011 1 SELL PRIVATE BlackRock Institutional Trust Company, N.A. Jun 17 2011 SELL PRIVATE BlackRock Institutional Trust Company, N.A. Jun 17 2011 20 SELL PRIVATE BlackRock Institutional Trust Company, N.A. Jun 17 2011 32 SELL PRIVATE BlackRock Institutional Trust Company, N.A. Jun 20 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 20 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 20 2011 BUY PRIVATE BlackRock Institutional Trust Company, N.A. Jun 21 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 21 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 21 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 21 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 21 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 21 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 22 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 22 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 22 2011 BUY NASDAQ Legal Entity Trade Date Amount Trade Price BUY/SELL Execution Type BlackRock Institutional Trust Company, N.A. Jun 22 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 23 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 23 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 23 2011 SELL NASDAQ BlackRock Institutional Trust Company, N.A. Jun 24 2011 BUY PRIVATE BlackRock Institutional Trust Company, N.A. Jun 24 2011 BUY PRIVATE BlackRock Institutional Trust Company, N.A. Jun 24 2011 61 BUY PRIVATE BlackRock Institutional Trust Company, N.A. Jun 24 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 24 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 24 2011 58 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 24 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 24 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 24 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 24 2011 99 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 24 2011 32 BUY PRIVATE BlackRock Institutional Trust Company, N.A. Jun 24 2011 54 BUY PRIVATE BlackRock Institutional Trust Company, N.A. Jun 24 2011 BUY PRIVATE BlackRock Institutional Trust Company, N.A. Jun 24 2011 SELL PRIVATE BlackRock Institutional Trust Company, N.A. Jun 24 2011 SELL PRIVATE BlackRock Institutional Trust Company, N.A. Jun 24 2011 SELL PRIVATE BlackRock Institutional Trust Company, N.A. Jun 24 2011 SELL PRIVATE BlackRock Institutional Trust Company, N.A. Jun 24 2011 SELL NASDAQ BlackRock Institutional Trust Company, N.A. Jun 24 2011 SELL PRIVATE BlackRock Institutional Trust Company, N.A. Jun 24 2011 SELL PRIVATE BlackRock Institutional Trust Company, N.A. Jun 24 2011 54 SELL PRIVATE BlackRock Institutional Trust Company, N.A. Jun 24 2011 66 SELL PRIVATE BlackRock Institutional Trust Company, N.A. Jun 27 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 27 2011 BUY NASDAQ Legal Entity Trade Date Amount Trade Price BUY/SELL Execution Type BlackRock Institutional Trust Company, N.A. Jun 28 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 28 2011 BUY NASDAQ BlackRock Institutional Trust Company, N.A. Jun 28 2011 BUY PRIVATE BlackRock Institutional Trust Company, N.A. Jun 28 2011 BUY PRIVATE BlackRock Institutional Trust Company, N.A. Jun 28 2011 SELL NASDAQ BlackRock Institutional Trust Company, N.A. Jun 28 2011 SELL NASDAQ BlackRock Institutional Trust Company, N.A. Jun 28 2011 SELL NASDAQ BlackRock Institutional Trust Company, N.A. Jun 30 2011 BUY PRIVATE BlackRock Institutional Trust Company, N.A. Jun 30 2011 SELL PRIVATE BlackRock Institutional Trust Company, N.A. Jul5 2011 SELL PRIVATE BlackRock Institutional Trust Company, N.A. Jul5 2011 SELL PRIVATE BlackRock Institutional Trust Company, N.A. Jul7 2011 SELL PRIVATE BlackRock Institutional Trust Company, N.A. Jul7 2011 SELL PRIVATE BlackRock Institutional Trust Company, N.A. Jul7 2011 SELL PRIVATE BlackRock Institutional Trust Company, N.A. Jul8 2011 SELL PRIVATE BlackRock Institutional Trust Company, N.A. Jul8 2011 SELL PRIVATE BlackRock Investment Management, LLC May 31 2011 BUY PRIVATE BlackRock Investment Management, LLC May 31 2011 BUY PRIVATE BlackRock Investment Management, LLC May 31 2011 BUY PRIVATE BlackRock Investment Management, LLC May 31 2011 8 SELL NASDAQ BlackRock Investment Management, LLC May 31 2011 SELL NASDAQ BlackRock Investment Management, LLC May 31 2011 7 SELL NASDAQ BlackRock Investment Management, LLC May 31 2011 41 SELL PRIVATE BlackRock Investment Management, LLC May 31 2011 40 SELL PRIVATE BlackRock Investment Management, LLC Jun1 2011 BUY NASDAQ BlackRock Investment Management, LLC Jun8 2011 BUY NASDAQ BlackRock Investment Management, LLC Jun 13 2011 96 BUY NASDAQ BlackRock Investment Management, LLC Jun 14 2011 SELL NASDAQ Legal Entity Trade Date Amount Trade Price BUY/SELL Execution Type BlackRock Investment Management, LLC Jun 14 2011 SELL NASDAQ BlackRock Investment Management, LLC Jun 14 2011 SELL NASDAQ BlackRock Investment Management, LLC Jun 14 2011 SELL NASDAQ BlackRock Investment Management, LLC Jun 14 2011 SELL NASDAQ BlackRock Investment Management, LLC Jun 14 2011 SELL NASDAQ BlackRock Investment Management, LLC Jun 14 2011 SELL NASDAQ BlackRock Investment Management, LLC Jun 15 2011 SELL NASDAQ BlackRock Investment Management, LLC Jun 17 2011 BUY NASDAQ BlackRock Investment Management, LLC Jun 21 2011 98 BUY NASDAQ BlackRock Investment Management, LLC Jun 23 2011 68 BUY NASDAQ BlackRock Investment Management, LLC Jun 24 2011 BUY NASDAQ BlackRock Investment Management, LLC Jun 24 2011 64 BUY NASDAQ BlackRock Investment Management, LLC Jun 24 2011 BUY NASDAQ BlackRock Investment Management, LLC Jun 24 2011 18 BUY PRIVATE BlackRock Investment Management, LLC Jun 24 2011 54 BUY PRIVATE BlackRock Investment Management, LLC Jun 24 2011 32 BUY NASDAQ BlackRock Investment Management, LLC Jun 24 2011 BUY PRIVATE BlackRock Investment Management, LLC Jun 24 2011 35 BUY PRIVATE BlackRock Investment Management, LLC Jun 24 2011 63 SELL PRIVATE BlackRock Investment Management, LLC Jun 24 2011 SELL PRIVATE BlackRock Japan Co Ltd Jun 30 2011 BUY NASDAQ BlackRock Japan Co Ltd Jul5 2011 SELL NASDAQ
